Case 1:20-mj-00084-TCB-LO Document 24 Filed 04/08/20 Page 1 of 9 PageID# 185



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

UNITED STATES OF AMERICA                           )
                                                   )
v.                                                 )   Case No: 1:20-mj-84(TCB)
                                                   )
JOHN CAMERON DENTON                                )
                                                   )
         Defendant.                                )

           RESPONSE TO GOVERNMENT’S OPPOSITION TO DEFENDANT’S
                   MOTION TO REVOKE DETENTION ORDER

         COMES NOW the Defendant, John Cameron Denton (“Mr. Denton”), by counsel, and

submits this response to the government’s opposition to our motion to revoke the detention

order.

                                         BACKGROUND

         Undersigned counsel filed the Motion to Revoke Detention Order on March 25, 2020,

and the government responded the following day on March 26. That same day Attorney General

Barr issued a directive ordering the Bureau of Prisons to prioritize home confinement.1 On April

4, 2020, the government filed a motion requesting an extension of time to indict which was

granted, over the defendant’s objection, extending the time to indict until June 25, 2020. As a

result, the time to indict was extended by approximately 3 months. This is much greater than the

15-day extension that was in place at the time the original motion was filed. The length of the

extension also magnifies the prejudice placed on Mr. Denton by the jail’s 30 minute attorney

video conferencing protocol.




1This directive is available at https://www.justice.gov/file/1262731/download (last visited Apr. 1,
2020).
Case 1:20-mj-00084-TCB-LO Document 24 Filed 04/08/20 Page 2 of 9 PageID# 186



                                            ARGUMENT

      I.      The Conditions of Release Will Assure the Safety of the Community

           Even in the absence of the COVID-19 crisis, the conditions that accompanied the

recommendation for release made by Pre-Trial Services are sufficient to reasonably assure the

safety of the community. These conditions include 24-hour home confinement with electronic

monitoring, a third-party custodian, and no access to electronic devices with internet capabilities.

In its opposition, the government speculates that if released Mr. Denton would continue to

conspire with Atomwaffen Division members and associates. However, in the month prior to his

arrest Mr. Denton did not pursue any of the behavior the government suggests would continue if

he were released. In fact, on March 14, 2020, it was announced that Atomwaffen Division was

disbanding.2 In two related cases in the Western District of Washington, Taylor Parker Dipeppe

and Johnny Garza (2:20cr32), both of whom were members of Atomwaffen Division, were

released to third-party custodians. In fact, Mr. Parker Dipeppe was released to an out of state

third-party custodian. Their other conditions are similar to those recommended for Mr. Denton.

(Exhibit 1 & 2)

           Contrary to the government’s view, the conditions would ensure the safety of the

community because they prevent his access to electronic devices which were a necessary

implement in the alleged offense. The purpose of a third-party custodian is to ensure that a

defendant abides by the terms of their release. Mr. Frank Denton is ideally situated to do so. He

is able to provide around the clock supervision of Mr. Denton. He is also able to ensure that Mr.

Denton does not have access to electronics. (Exhibit 3 & 4) Home detention with electronic

monitoring would provide an additional layer of assurance the Mr. Denton is not accessing



2   See https://www.counterextremism.com/blog/atomwaffen-division-claims-have-disbanded
Case 1:20-mj-00084-TCB-LO Document 24 Filed 04/08/20 Page 3 of 9 PageID# 187



electronic devices at other locations. If Mr. Denton is allowed to leave his grandfather’s

residence to work, then his employer will also ensure that he does not access electronic devices.

(Exhibit 5) It is also important to note that after two months, the allegations related to child

pornography remain completely unsubstantiated beyond the claims of two individuals.

    II.      Ongoing COVID-19 Crisis

          In addition to the sufficiency of the release conditions, the development of the COVID-19

crisis suggest that transfer to home detention is appropriate. The spread of COVID-19 has led

the President of the United States to declare a national emergency.3 The declaration reflects,

among other factors, the ease with which the disease spreads, the fact that those who have the

disease may not even realize it, shortages of tests to determine who has the disease, severe

consequences for citizens with certain medical backgrounds, and current and projected shortages

of equipment and personnel able to treat victims of the virus.4



3 President Donald J. Trump, “Proclamation on Declaring a National Emergency Concerning the
Novel Coronavirus Disease (COVID-19) Outbreak” (Mar. 13, 2020), available at
https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-
concerning-novel-coronavirus-disease-covid-19-outbreak/ (last visited Apr. 1, 2020).
4 See generally, Center for Disease Control, “Coronavirus Disease 2019 Basics” webpage, available

at https://www.cdc.gov/coronavirus/2019-ncov/faq.html#anchor_1584386215012 (last visited Apr.
1, 2020) (“The virus that causes COVID-19 seems to be spreading easily and sustainably in the
community (‘community spread’) in some affected geographic areas. Community spread means
people have been infected with the virus in an area, including some who are not sure how or where
they became infected.”); id. (“Older adults and people of any age who have serious underlying
medical conditions may be at higher risk for more serious complications from COVID-19. . . . you
are at higher risk of getting very sick from COVID-19, you should: stock up on supplies; take
everyday precautions to keep space between yourself and others; when you go out in public, keep
away from others who are sick; limit close contact and wash your hands often; and avoid crowds,
cruise travel, and non-essential travel. If there is an outbreak in your community, stay home as
much as possible.”); id. (“State and local public health departments have received tests from
CDC while medical providers are getting tests developed by commercial manufacturers. While
supplies of these tests are increasing, it may still be difficult to find someplace to get tested. See
Testing for COVID-19 for more information.”); Trump, “Proclamation,” supra (“The spread of
COVID-19 within our Nation’s communities threatens to strain our Nation’s healthcare
systems.”).
Case 1:20-mj-00084-TCB-LO Document 24 Filed 04/08/20 Page 4 of 9 PageID# 188



       Public health officials are urging people to “socially distance” themselves from others

and routinely disinfect surfaces which is nearly impossible to accomplish while incarcerated.5

Conditions of pretrial confinement create the ideal environment for the transmission of

contagious disease.6 As several courts have acknowledged, citing experts including the CDC,

“correctional and detention facilities ‘present[] unique challenges for control of COVID-19

transmission among incarcerated/detained persons, staff, and visitors.’” United States v.

Kennedy, Case No. 18-20315, Case No. 2020 WL 1493481 at *2 (E.D. Mich. Mar. 27

2020)(quoting CDC, “Interim Guidance on Management of Coronavirus Disease 2019 (COVID-

19) in Correctional and Detention Facilities”)(Mar. 23, 2020)).7 “These include: low capacity for

patient volume, insufficient quarantine space, insufficient on-site medical staff, highly

congregational environments, inability of most patients to leave the facility, and limited ability of

incarcerated/detained persons to exercise effective disease prevention measures (e.g., social

distancing and frequent handwashing).” Id.; see Davis Mem. Op.at 7(“[s]ocial distancing in a

pretrial facility is nearly impossible for anyone who enters its doors, especially detainees.”).

       These factors make “‘transmission of COVID-19 more likely” within jail. Id. (quoting

Mar. 25, 2020 Ltr. from Johns Hopkins Faculty to Gov. Hogan (“Hopkins Faculty Ltr.”8); see

also id. at 7 n.3 (citing United States v. Harris, Case No. 19-356, 2020 WL 1482342, at*1


5
  Danielle Ivory, ‘We Are Not a Hospital’: A Prison Braces for the Coronavirus, The New
York Times (March 18, 2020), https://www.nytimes.com/2020/03/17/us/coronavirus-
prisonsjails.html
6 Joseph A. Bick (2007). Infection Control in Jails and Prisons. Clinical Infectious Diseases

45(8):1047-1055, at https://doi.org/10.1086/521910.
7 The CDC guidance quoted by the District of Michigan is available at

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
detention/guidance-correctional-detention.html [hereinafter “CDC
Guidance3/23/2020”].).
8 This is available https://bioethics.jhu.edu/wp-content/uploads/2019/10/Johns-Hopkins-

faculty-letter-on-COVID-19-jails-and-prisons.pdf.
Case 1:20-mj-00084-TCB-LO Document 24 Filed 04/08/20 Page 5 of 9 PageID# 189



(D.D.C. Mar.26, 2020) (“The risk of the spread of the virus in the jail is palpable”); Basank v.

Decker, No. 20 CIV. 2518 (AT), 2020 WL 1481503, at*5 (S.D.N.Y. Mar.26, 2020) (“The risk of

contracting COVID-19 in tightly-confined spaces, especially jails, is now exceedingly

obvious.”); United States v. Ramos, No. 18-CR-30009-FDS, 2020 WL 1478307, at *1 (D. Mass.

Mar. 26, 2020) (“[I]t is not possible for a medically vulnerable inmate to isolate himself in [an]

institutional setting as recommended by the CDC.”)); see also United States v. Barkman, No. 19-

cr-52-RCJ-WGC, 2020 U.S. Dist. LEXIS 45628, at *3 (D. Nev. Mar. 17, 2020) (“Conditions of

pretrial confinement create the ideal environment for the transmission of contagious disease.”).

As of April 7, 2020, the number of COVID-19 cases in the BOP was increasing at a rate of

15,550 percent compared to a national rate of 1,963 percent.9




9   See https://federaldefendersny.org/
Case 1:20-mj-00084-TCB-LO Document 24 Filed 04/08/20 Page 6 of 9 PageID# 190




       Consistent with these concerns, the Attorney General has issued a directive ordering the

Director off the Bureau of Prisons to “prioritiz[e] home confinement as appropriate in response

to the COVID-19 pandemic...to protect the health and safety of BOP personnel and the people in

our custody.” Att’y Gen., Prioritization of Home Confinement as Appropriate in Response to

COVID-19 Pandemic, (Mar. 26, 2020)10

       Moreover, the risk presented by the virus is present in every detention facility now,

notwithstanding the absence of reported cases at those facilities. For example, the undersigned is

not aware that anyone who works or is detained at the Alexandria Detention Center, where Mr.


10This directive is available at https://www.justice.gov/file/1262731/download (last visited Apr. 1,
2020).
Case 1:20-mj-00084-TCB-LO Document 24 Filed 04/08/20 Page 7 of 9 PageID# 191



Denton is housed, has tested positive for the virus. However, rumors are swirling through the

courthouse that an AUSA, U.S. Marshall and CSO have all tested positive within the last week.

The virus could enter and begin to spread in the jail before we know it and based on the rate of

spread in the BOP, it will spread faster in the ADC than the community. The Director of the

CDC recently warned that up to 25 percent of people infected with COVID-19 “may not show

symptoms[.]” Apoorva Mandavilli, “Infected but Feeling Fine: The Unwitting Coronavirus

Spreaders,” New York Times (March 31, 2020). This makes the protocols put in place by the

Alexandria Sheriffs Office and referenced by the government completely useless.

       Upon his transfer to home detention, the Mr. Frank Denton, Mr. Denton’s grandfather,

would drive or fly to Alexandria, Virginia, to pick-up Mr. Denton and return him home to

Montgomery County where both would self-quarantine for two weeks. Of course, the Denton

family is able to accommodate any other concern or requirement that the Court may have with

this process.

       Furthermore, as was referenced in the original motion, effective March 23, 2020, all

attorney client meetings will be conducted by video conferencing limited to 30-minute time slots.

Even with Mr. Denton transferred to home detention in Texas, it will be much easier to prepare

for trial and communicate with him compared to navigating the jail video conferencing in 30-

minute increments. The Denton family is also available to accommodate any travel requirements

for necessary in person meetings with counsel.

                                        CONCLUSION

       The conditions that accompanied the Pre-Trial Services recommendation for release are

more than sufficient to reasonably ensure, if not guarantee, the safety of the community. In light

of the lengthy extension of time to indict that was granted to the government and the uncertainty
Case 1:20-mj-00084-TCB-LO Document 24 Filed 04/08/20 Page 8 of 9 PageID# 192



and danger surrounding the COVID-19 crisis, it is no longer appropriate to detain Mr. Denton in

the jail. It is simply not possible for counsel to maintain meaningful communication with Mr.

Denton under the jail protocols, while his case is at a standstill.

       Accordingly, the defense respectfully requests that this Court revoke the detention order

issued in this case and transfer Mr. Denton to home detention with electronic monitoring and a

third-party custodian along with the other conditions outlined with Pre-Trial Services release

recommendation.


                                                            Respectfully submitted,
                                                            John Cameron Denton
                                                            By Counsel


                                                             By: /s/ Andrew M. Stewart        .
                                                             Andrew M. Stewart, Esq., VSB# 68683
                                                             Dennis, Stewart & Krischer pllc
                                                             2007 15th Street North, Suite 201
                                                             Arlington, VA 22201
                                                             Phone: 703-248-0626
                                                             Fax: 703-248-8971
                                                             andrew.m.stewart.esq@gmail.com
Case 1:20-mj-00084-TCB-LO Document 24 Filed 04/08/20 Page 9 of 9 PageID# 193




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 8th day of April, 2020, I electronically filed the foregoing
motion with the clerk of the court using the CM/ECF system, which will send an electronic copy
to the following:

Carina Cuellar
Assistant United States Attorney
U.S. Attorney’s Office, Eastern District of Virginia
2100 Jamieson Avenue
Alexandria, VA 22314

                                                         By: /s/ Andrew M. Stewart        .
                                                         Andrew M. Stewart, Esq., VSB# 68683
                                                         Dennis, Stewart & Krischer pllc
                                                         2007 15th Street North, Suite 201
                                                         Arlington, VA 22201
                                                         Phone: 703-248-0626
                                                         Fax: 703-248-8971
                                                         andrew.m.stewart.esq@gmail.com
